 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: irothschild@mcrazlaw.com
 5   By: Isaac D. Rothschild, # 25726
           66139.1/mbt
 6   Attorneys for Minera Hartlepool, S. De R.L. de C.V.
 7
 8                      IN THE UNITED STATES BANKRUPTCY COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
     In re                                        Chapter 11
11
12   FARWEST PUMP COMPANY, an                     No. 4:17-bk-11112-BMW
     Arizona corporation,
13                                                MINERA HARTLEPOOL’S NOTICE
                                 Debtor.          OF DEFAULT
14
     UMB BANK, n.a.,
15                               Movant,
     vs.
16
17   FARWEST PUMP COMPANY,

18                               Respondent.
19           Minera Hartlepool, S. De R.L. de C.V. (“Minera”), as successor in interest to UMB
20   Bank, n.a. (DE 520), through undersigned counsel, hereby provides notice of default
21   pursuant to the Stipulated Order Approving Compromise/Settlement between UMB Bank,
22   n.a. and Farwest Pump Company (DE 274) (“Order”).
23
24
25
26


Case 4:17-bk-11112-BMW       Doc 805 Filed 12/02/20 Entered 12/02/20 14:44:36         Desc
                              Main Document    Page 1 of 2
 1          This case was converted to Chapter 7 on November 4, 2020 (DE 708). Paragraph
 2   10(H)(a-b) of the Order provides that conversion to Chapter 7 constitutes an event of
 3   default. Pursuant to the Order Minera is providing a notice of default.
 4
     DATED: December 2, 2020                      MESCH CLARK ROTHSCHILD
 5
 6
                                                  By      s/Isaac D. Rothschild, #25726
 7                                                        Isaac D. Rothschild
                                                          Attorneys for Minera Hartlepool, S. De
 8
                                                          R.L. de C.V.
 9
10
11   Notice of Electronic Filing (“NEF”) electronically
     served on the date of filing upon the registered
12   CM/ECF Users herein as evidenced by the NEF.
13
14   27U6266

15
16
17
18
19
20
21
22
23
24
25
26

Case 4:17-bk-11112-BMW       Doc 805 Filed 12/02/20 Entered 12/02/20 14:44:36          Desc
                              Main Document     2
                                               Page 2 of 2
